Citation Nr: 0514766	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Petersburg, Florida.  

A hearing was held via videoconference before the undersigned 
Acting Veterans Law Judge in March 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed hepatitis C as a result of combat 
service in the Republic of Vietnam.


CONCLUSION OF LAW

Hepatitis C was incurred as a consequence of active duty.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

It is important to note at this juncture that in the case of 
any veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign or expedition, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

Competent medical evidence of record shows that the veteran 
is currently diagnosed as having hepatitis C.  The evidence, 
however, does not include a medical opinion as to the 
probable etiology of the disease.  The veteran asserts that 
he was exposed to blood during combat and that he has not had 
any other risk factors in his life.

In connection with a previous claim that resulted in 
establishing service connection for post-traumatic stress 
disorder, the veteran submitted statements and supporting 
evidence of combat service, including an April 1990 lay 
statement from one of his commanding officers.  The veteran 
also gave credible testimony before the Board with respect to 
his contact with copious amounts of blood on the battlefield 
during an ambush in the Republic of Vietnam.

The veteran underwent VA examination in April 2003.  The 
examiner diagnosed hepatitis C and opined that it was 
impossible to determine the initial source of this veteran's 
hepatitis C without resorting to complete speculation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Every reasonable doubt will be resolved in a combat veteran's 
favor regarding any satisfactory lay or other evidence of 
service incurrence or aggravation of an injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002).  Here, the 
veteran has testified to exposure to blood during an ambush 
and to having no other exposure to risk factors during his 
lifetime.  This satisfactory lay testimony to an in-service 
exposure to blood, when viewed in light of the April 2003 
medical opinion raises a reasonable doubt as to the cause of 
the veteran's hepatitis C.  Thus, with resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that the weight of the credible and competent evidence 
demonstrates that the veteran's diagnosed hepatitis C 
developed as a consequence of active service.  Accordingly, 
service connection for hepatitis C is granted.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

	                        
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


